Citation Nr: 1634939	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative (p/o) medial meniscectomy, left knee, with degenerative joint disease (DJD), currently evaluated as 10 percent disabling.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) which denied an increased rating for the left knee disability on appeal.  

Additionally, the Veteran raised the issue of TDIU, claiming he was unable to work due to his service-connected left knee disability.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran asserts that his service-connected p/o medial meniscectomy, left knee, with DJD, is more severe than the current evaluation reflects.  He stated this condition exhibits pain, flare-ups, makes it difficult for him to bend his left knee, and causes swelling on occasion.  He indicated that the last examination performed with regard to his left knee was in 2012 at the Dauphin Orthopedic Clinic, which reflected effusion and instability of the left knee.  He believes that he requires a new examination because of laxity of his knee and because his left knee keeps him from his usual occupation as a tree surgeon.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).  

Given the evidence of record demonstrating that during the appellate period, the Veteran was unemployed and may be unemployable due to service-connected disability, a VA opinion in connection with an examination should be provided to determine whether his service-connected disability renders him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, pertaining to treatment for the Veteran's left knee disability that may have come into existence since the time the claims file was last updated by the RO.  

2.  Appropriate notice should be sent to the Veteran that complies with the Veterans Claims Assistance Act of 2000 as it pertains to the claim for TDIU. He should also be sent and asked to complete and return a claim form for TDIU.  

3.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected left knee disability.  All indicated studies, to include range of motion must be performed.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  The examiner should review the results of any testing prior to completing the report.  The examiner should address pain, locking and/or effusion in the joint, whether the Veteran has ankylosis of the left knee, if the left knee has recurrent subluxation or lateral instability, and if so, whether it is slight, moderate, or severe.  These findings should be noted on the examination report.  

The VA examiner should comment on functional impairment caused solely by the Veteran's service-connected disability relative to his ability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any conclusions given regarding the effect of the Veteran's service-connected disability on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Therefore, age and nonservice-connected disabilities should be neither mentioned nor discussed.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. 

4. After completion of the above actions, adjudicate the issues on appeal.  If the benefits sought on appeal are not granted, a supplemental statement of the case (SSOC), to include the appropriate laws and regulations, should be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

